Citation Nr: 1041001	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for anxiety disorder.  

3.  Entitlement to an initial rating in excess of 50 percent for 
the Veteran's service-connected depressive disorder


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to November 1963, 
followed by service in the Army Reserves and Utah Air National 
Guard until 1980.  

The matter concerning hearing loss came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2008 decision 
by the Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO).  The Veteran appeared and testified at a 
Travel Board hearing held before the undersigned Veterans Law 
Judge in September 2009, and in December 2009 the Board issued a 
decision on this claim.  The Veteran thereafter appealed his 
claim to the Court of Appeals for Veterans Claims (Court).  That 
claim has now returned to the Board pursuant to an August 2010 
Joint Motion for Remand.  In that Joint Motion, the parties 
identified three problems with the previous Board decision, each 
resulting in an inadequate statement of reasons and bases for its 
conclusion: first, that the Board did not address the 
applicability of Hensley v. Brown, 5 Vet. App. 155 (1993) to the 
case at bar; second, that the Board did not address a lay 
statement from the Veteran's spouse; and third, that the Board 
did not determine whether the Veteran's complete service 
treatment records had been obtained.  Each of these concerns is 
addressed in the decision below.

The issues of entitlement to service connection for anxiety 
disorder and entitlement to an increased initial rating for 
depressive disorder arose from a December 2009 rating action, and 
are addressed in the REMAND portion of the decision below.  They 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The most probative medical evidence of record does not 
reflect that the Veteran's bilateral hearing loss is causally 
related to his active service.  

2.  The evidence presented does not demonstrate a continuity of 
symptomatology of bilateral hearing loss.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 101, 106, 1101, 1112, 1113, 1131, 
1153, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  Service connection may also be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training (ACDUTRA), 
or an injury incurred in or aggravated while performing inactive 
duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106, 
1131.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Continuity of symptoms is required where a condition in service 
is noted but is not, in fact, chronic; continuity is also 
required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain 
disabilities are presumed to be service connected if evidence of 
the disease manifests itself to a compensable degree within one 
year of the end of the Veteran's active service; sensorineural 
hearing loss is one of the chronic conditions subject to this 
presumption.  38 C.F.R. §§ 3.307, 3.309(a).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)); 
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Here again, the Veteran contends that he currently suffers 
hearing loss that is causally related to his active service.  

At the outset, the Board shall address the third problem 
identified in the Joint Motion, namely that the parties 
questioned whether the Veteran's complete service treatment 
records had been obtained.  The Board recognizes the paucity of 
the Veteran's service treatment records; the only records 
obtained by VA are the Veteran's June 1963 entrance examination 
and report of medical history, a November 1979 examination 
performed at the time of the Veteran's reenlistment with the Utah 
Air National Guard, and a November 1979 report of medical history 
from the Veteran.  

In its Joint Motion, the parties implied that a remand may be in 
order to determine whether there are any outstanding records to 
be obtained.  The RO, however, has already determined that none 
are.  In connection with a later claim (whose issues are now on 
appeal and addressed in the remand portion below), the RO sought 
additional records from the Utah National Guard.  In August 2010, 
the RO made a formal finding of the unavailability of additional 
records beyond those that had been obtained already.  The Board 
shall not remand the claim in an effort to obtain records that 
the RO has already found to be unavailable.  

In appeals where a Veteran's service treatment records are 
unavailable, there is a heightened obligation to assist the 
appellant in the development of the case, a heightened obligation 
to explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

As in its previous decision, the Board once again concedes both 
that the Veteran is currently suffering from bilateral hearing 
loss and that the Veteran was exposed to noise during his active 
and reserve/National Guard service.  

Once again, however, the Veteran's claim fails because the most 
probative medical evidence of record does not indicate that there 
is a nexus between his current hearing loss and his active and 
reserve service.  

The Veteran underwent a VA audio examination in March 2008.  The 
examiner reviewed the Veteran's claims file and medical history.  
The Veteran reported no post-service occupational noise exposure.  
The examiner did not record the findings of her audiometric 
examination of the Veteran, as she stated that the Veteran's 
responses were inconsistent and unreliable.  The examiner wrote 
that the Veteran's actual communication ability was much better 
than his responses during testing.  

As to etiology, the examiner noted that the Veteran's file 
contained an audiogram from November 1979, shortly before the 
Veteran's service with the Utah Air National Guard ended.  As 
this audiogram did not show a pattern of hearing loss sufficient 
for VA compensation, the examiner opined that the Veteran's 
hearing loss was not caused by any in-service noise exposure.  
The examiner offered an addendum to her opinion in September 
2008, after the Veteran submitted records of a private 
examination.  The examiner reviewed the results of this 
examination, and again found inconsistencies in the Veteran's 
responses.  The examiner noted that the Veteran's speech 
recognition was much better than what would be expected given his 
puretone threshold losses.  The examiner concluded by reiterating 
her view that the Veteran's current bilateral hearing loss is not 
related to service.  

As mentioned above, the parties in the Joint Remand asked the 
Board to address the applicability of Hensley to the case.  The 
parties also asked the Board to consider whether the claim should 
be remanded to allow the examiner to offer an opinion consistent 
with the holding in Hensley.  After reviewing the evidence, the 
Board finds Hensley to be inapplicable and determines that no 
remand is necessary.

The parties cited the Hensley case for two propositions: first, 
that threshold levels above 20 decibels indicate some level of 
hearing loss; and second, that VA regulations "[do] not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 157-59.  The parties went on to 
state that as the Veteran's June 1963 enlistment examination 
showed "spoken voice" hearing acuity of 15/15 in both ears, and 
his subsequent November 1979 audiogram revealed a hearing loss in 
the right ear of 20 decibels at 500 Hertz and of 30 decibels at 
4000 Hertz, in the words of the parties, "[t]he November 1979 
examination clearly indicates a worsening of hearing acuity 
during service."

The Board recognizes that where a case has been remanded to the 
Board, the order of the Court constitutes the law of the case, 
and the Board is bound to follow the Court's mandate.  See 
Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  It is instructive 
to note, however, that it is the Board - not the parties - that 
serves as the fact finder.  See, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49, 52-53 (noting that the Board, not the Court, is the 
finder of fact, and if there is a plausible basis in the record 
for the Board's determination, then the Court is not permitted to 
substitute its judgment for that of the Board).  Whether the 
Veteran's hearing acuity deteriorated during service is a 
material fact to be determined by the Board.  Thus, the Board 
does not consider that factual assertion to be binding, and from 
which any subsequent Board conclusion must proceed.   

In this respect, the Board disagrees that the November 1979 
examination "clearly indicates" a worsening of hearing acuity.  
The only previous determination of the Veteran's hearing acuity 
came in his June 1963 enlistment examination.  This examination 
measured the Veteran's hearing via the "spoken voice" test, a 
test which cannot account for the possibility of hearing damage 
in the higher frequency ranges.  See Fagan v. Shinseki, 573 F.3d 
1282, 1284 (Fed. Cir. 2009) (referencing a VA examiner's finding 
that a whispered voice test "'does not provide frequency or ear 
specific information and therefore does not rule out, or confirm, 
high frequency hearing loss'").  Likewise, one cannot know the 
frequency at which the particular whispered voice was uttered in 
1963, rendering any comparison to the results measured in 1979 
rather difficult.  Moreover, in her September 2008 addendum, the 
VA examiner actually addressed this point specifically, stating 
that "there is no valid induction audiogram for comparison under 
Hensley protocol."

Thus, as this June 1963 test made no findings as to the Veteran's 
hearing acuity at different frequencies, it would be speculative 
to determine that the Veteran's subsequent November 1979 
audiogram indicates a worsening of his hearing acuity.  Indeed, 
the only evidence that the Veteran's hearing deteriorated from 
the time of his active service in 1963, to his November 1979 re-
enlistment examination are the statements of the Veteran and his 
wife - statements that for reasons explained below, the Board 
finds to be not credible.  Accordingly, the Board can make no 
finding as to whether the Veteran's hearing acuity worsened from 
the time of his 1963 active service to his November 1979 
audiogram.  

In the Joint Remand, the parties suggested that the Board 
consider remanding the claim in order that the examiner could 
address the Hensley opinion directly.  As discussed above, 
however, the examiner has already stated that given the earlier 
spoken word test, no Hensley comparison is possible.  The Board 
thus finds no reason to remand the case to allow the examiner to 
reiterate her earlier opinion.  

Further, while according to Hensley, threshold levels above 20 
decibels indicate some level of hearing loss, the Board notes 
that the November 1979 examination did not show that the 
Veteran's hearing had deteriorated to a level considered to be a 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2009) 
(defining disability due to hearing impairment for VA purposes).  
Other than the results of the audiogram, the November 1979 
evaluation did not note the Veteran to be suffering from any ear 
or hearing disability.  Perhaps most importantly, on the 
Veteran's own report of medical history that he completed 
concurrent with this November 1979 examination, the Veteran 
himself did not report suffering from bilateral hearing loss.  
The Veteran did mention suffering from other problems - including 
high blood pressure and swollen joints - making his not reporting 
suffering from hearing loss even more significant and indicative 
of the fact that his hearing at the time was normal.   

The Veteran submitted records of his private treatment for his 
bilateral hearing loss.  An April 2004 record from the Allina 
Clinic reflects that he had been seen previously by that clinic 
in 1999.  In 1999, audiometric testing revealed moderately severe 
hearing loss bilaterally above 3000 Hertz.  Testing performed in 
2004 reflected that the Veteran had "bilaterally normal hearing 
at 250 through 2000 Hertz, sloping to mild to severe" hearing 
loss above.  The Veteran also had excellent word recognition 
scores of 92 percent bilaterally.  Importantly, the Veteran 
reported significant post-service occupational noise exposure, 
stating that he was exposed to fans and blowers without any 
hearing protection.  At this appointment, the Veteran did not 
mention military noise exposure.  In a subsequent July 2008 
record from Allina Clinic, Mark R. Mount, MD, stated that the 
Veteran's hearing loss was "undoubtedly due to noise exposure in 
the military."

For a number of reasons, the Board does not find this private 
nexus opinion to be as probative as the opinion of the VA 
examiner.  First, though it appears that Dr. Mount examined the 
Veteran before offering his opinion, it does not appear that Dr. 
Mount reviewed the Veteran's medical history, claims file, or 
service treatment records before formulating his opinion.  
Instead, Dr. Mount's opinion is evidently based solely on 
statements from the Veteran; this renders his opinion less 
probative.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
("The Board is not required to accept doctors' opinions that are 
based upon the appellant's recitation of medical history.").  
Dr. Mount's opinion is also conclusory, as it does not discuss 
any post-service noise exposure that the Veteran suffered and why 
his hearing loss was related to his military service that 
concluded 30 years before.  This is especially troubling, given 
that the Veteran had previously reported extensive post-service 
noise exposure to Allina clinic where Dr. Mount worked.  Finally, 
as noted above, in a September 2008 addendum, the VA examiner 
stated that she reviewed the private examination supporting Dr. 
Mount's opinion and again found inconsistencies in the results, 
as the Veteran's speech recognition was much better than what 
would be expected given his puretone threshold losses.  Given 
these problems, the Board finds the opinion of the VA examiner to 
be more probative as to the etiology of the Veteran's bilateral 
hearing loss.  

Both the Veteran and his wife have offered their opinions that 
the Veteran's bilateral hearing loss is related to his active 
service.  In its previous decision, the Board stated that neither 
the Veteran nor his wife is competent to offer an opinion as to 
the etiology of the Veteran's hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board reiterates 
that finding here, concluding that these opinions may not serve 
as the missing nexus opinion in the service connection framework.

The Joint Motion instructed the Board to consider the Veteran's 
wife's statement not for its opinion as to etiology, but instead 
under the framework of continuity of symptomatology.  

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be 
used to support a claim for service connection.  See, e.g., Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative 
method of establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.").  In 
such instances, the second and third criteria for service 
connection can be satisfied if the Veteran presents: (a) evidence 
that a condition was noted during service or a presumptive 
period; (b) evidence of post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-
50 (2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997)).

Under this framework, the Veteran's claim fails because the Board 
does not find evidence of a post-service continuity of 
symptomatology.  The Board bases its decision on the fact that 
the only evidence supporting the Veteran's claims of suffering 
from bilateral hearing loss since his active and reserve service 
are statements from his wife and him, statements that the Board 
does not find credible. 

In various statements throughout the claims file, the Veteran 
contends that he was exposed to noise during his active, reserve, 
and National Guard service.  He further contends that he began 
suffering from hearing loss at some point after his active 
service.  In a September 2009 statement, the Veteran's wife 
reported that she noticed the Veteran's hearing deteriorating in 
the early 1970s.  

If the Board found these reports to be credible, they could serve 
as evidence of post-service continuity of symptomatology as 
required by 38 C.F.R. § 3.303(b).  As detailed below, however, 
the Board does not find the statements of the Veteran or his wife 
to be credible.  

First, though the Veteran and his wife report that he began 
suffering from hearing loss at some point in the 1960s or 1970s, 
the Veteran's self report of medical history from November 1979 
did not reflect that he claimed to be suffering from hearing loss 
at that time.  As the VA examiner has pointed out, an 
accompanying November 1979 audiogram also showed the Veteran did 
not have a hearing loss disability for VA purposes at that time.  
The Board finds those contemporaneous reports showing both that 
the Veteran himself did not consider he had a hearing loss, and 
the audiogram failing to show a disability to be more probative 
and to have more credibility than the Veteran's and his wife's 
recollections reported more than 25 years later.  

Also, in making its decision, the Board may consider the length 
of the period following service where the Veteran did not report 
the symptoms being complained of in the present issue.  Maxson v. 
Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  Here, despite the 
Veteran's claim that he was suffering from hearing loss since the 
1960s or 1970s, the earliest evidence of the Veteran's seeking 
medical treatment for his bilateral hearing loss came in an April 
2004 record that referenced his seeking treatment in 1999, almost 
20 years after his discharge from the National Guard.  The Board 
finds that this 20 year lag is at least suggestive of the fact 
that the Veteran was not suffering from hearing loss throughout 
the 1960s or 1970s.  

Further, as alluded to, the Veteran has been inconsistent in 
describing the dates of onset for his bilateral hearing loss and 
tinnitus.  In his August 2008 informal conference, the Veteran 
informed a Decision Review Officer that he has been suffering 
from bilateral hearing loss since the mid to late 1960s.  In his 
September 2009 Travel Board hearing, the Veteran stated that he 
first sought medical care for his bilateral hearing loss in the 
early 1970s.  With regard to his tinnitus, in his March 2008 VA 
examination, the Veteran reported first suffering from tinnitus 
in 1965 or 1966 and receiving a formal diagnosis in 1968.  In a 
July 2008 private record, the Veteran stated that he was 
diagnosed as suffering from tinnitus in 1968.  The Veteran 
attended an informal conference with a Decision Review Officer in 
August 2008.  In that conference, the Veteran stated that his 
tinnitus began in 1963 and that he was diagnosed as suffering 
from tinnitus in 1964.  The Veteran's shifting dates of onset and 
diagnosis for bilateral hearing loss and tinnitus lead the Board 
to further question his credibility, especially on matters of 
continuity of symptomatology.  

The Veteran has also been inconsistent in describing his post-
service noise exposure.  As mentioned above, in an April 2004 
private record, the Veteran reported extensive post-service 
occupational noise exposure, including his exposure to fans and 
blowers without any hearing protection.  In his March 2008 VA 
examination, however, the Veteran did not report suffering from 
any post-service occupational noise exposure.  In his March 2008 
request for reconsideration, the Veteran stated that he had very 
minimal noise exposure in his civilian job.  In his September 
2009 Travel Board hearing, the Veteran again reported no post-
service noise exposure.  

Finally, the medical records themselves suggest that the Veteran 
may be exaggerating his symptoms.  The examiner in March 2008 VA 
examination did not record the findings of her audiometric 
examination of the Veteran, as she stated that the Veteran's 
responses were inconsistent and unreliable.  In a September 2008 
addendum, she questioned the results of the Veteran's July 2008 
private audiometric testing, as she stated that the Veteran's 
speech recognition was much better than what would be expected 
given his puretone threshold losses.  An audiogram from a January 
2009 VA audiology note reflects that the Veteran was suffering 
from hearing loss that would correspond to a 20 percent 
disability rating.  A subsequent April 2009 audiology note 
questioned these results, however, as the VA audiologist was 
concerned that the earlier results "do not reflect his actual 
hearing."  The audiologist noted that at times, the Veteran 
"presents as if he cannot hear conversational level speech at 
all," yet at other times, the Veteran complains that his hearing 
aids are too loud.  

Given the many inaccuracies, inconsistencies, and withholding of 
information from the Veteran and his wife, the Board is left with 
little choice but to find their statements not credible.  As 
their statements are the only evidence in the claims file of the 
Veteran's suffering from bilateral hearing loss continuously 
during his reserve and National Guard service to the present day, 
the Board concludes that awarding the Veteran service connection 
based on continuity of symptomatology would be improper.  

"It is the veteran's 'general evidentiary burden' to establish 
all elements of his claim, including the nexus requirement."  
Fagan, 573 F.3d at 1287 (citing Holton v. Shinseki, 557 F.3d 
1362, 1368 (Fed. Cir. 2009); Hogan v. Peake, 544 F.3d 1295, 1297 
(Fed. Cir. 2008); Cromer v. Nicholson, 455 F.3d 1346, 1350 (Fed. 
Cir. 2006)).  Here, the most probative medical evidence of record 
does not reflect that the Veteran's bilateral hearing loss is 
causally related to his active service.  Further, the 
inconsistencies and inaccuracies in the lay evidence of record 
lead the Board to find that there has been no post-service 
continuity of symptomatology.  

The Board finds that the great weight of the evidence is against 
the claim.  Thus, the benefit of the doubt rule is not at issue 
here.  Accordingly, the Board concludes that the Veteran's 
bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 101, 106, 1101, 1112, 1113, 1131, 1153, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2007 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's available 
service treatment records, his post-service VA treatment records, 
and records of his private treatment.  

The Board again notes that the Veteran's complete service 
treatment records are not available, as the RO has made a formal 
finding that further records are unavailable.  VA thus has a 
heightened duty to assist the Veteran in the development of his 
claim.  The Board finds that VA has met this duty.  Again, the 
Veteran was afforded a VA examination germane to his claim on 
appeal.  The RO associated with the claims file all private 
records that it received.  The Veteran requested and attended 
both an informal conference with a Decision Review Officer and a 
Travel Board hearing before a Veterans Law Judge.  

While VA may have a heightened duty to assist in this claim, that 
duty is not limitless.  See, e.g., Jones v. Shinseki, 23 Vet. 
App. 382, 391 (2010) (citing 38 U.S.C. § 5107(a)) 
("Notwithstanding the duty to assist, it remains the claimant's 
responsibility to submit evidence to support his claim.").  In 
his September 2009 hearing, the Veteran identified other 
potential sources of information regarding his hearing loss, but 
he did not submit these records himself, nor has he provided VA 
with permission to obtain these records.  

The Veteran underwent a VA examination in March 2008, and the 
examiner offered an addendum to her examination in September 
2008.  In his September 2009 hearing, the Veteran criticized the 
VA examination, stating that his difficulty in completing the 
examination came not from an effort to be deceitful, but rather 
was a manifestation of his poor hearing.  

Pursuant to VA regulations, if a diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2.  Here, despite the concerns of the Veteran and 
his representative, the Board finds the examination to be 
adequate.  Despite the fact that the examiner did not make any 
findings as to the Veteran's level of hearing impairment, the 
Board relied on other evidence in the file in conceding that the 
Veteran is currently suffering from bilateral hearing loss.  The 
fact that the examiner did not record any findings as to the 
current level of the Veteran's hearing impairment thus presents 
no prejudice to the Veteran.  Further, the examiner's report is 
more useful to the Board in terms of her opinion as to the 
etiology of the Veteran's hearing loss.  As the examiner reviewed 
the Veteran's claims file, service treatment records, and medical 
history prior to formulating her opinion, the Board finds her 
opinion to be supported by the record and adequate for rating 
purposes.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran filed a claim seeking service connection for 
depression and anxiety in September 2009.  In a December 2009 
rating decision, the RO granted service connection for depression 
as secondary to the Veteran's service-connected tinnitus and 
denied the Veteran's claim for service connection for anxiety.  
The Veteran filed a timely Notice of Disagreement.  The RO 
increased the Veteran's rating for depression in a March 2010 
rating decision, and it issued a Statement of the Case with 
regard to that claim and the claim for service connection for 
anxiety in that same month.  The Veteran thereafter filed a 
timely Substantive Appeal.

For two reasons, however, this claim is not ripe for adjudication 
by the Board.  First, in his Substantive Appeal, the Veteran 
checked a box indicating that he does not want a Board hearing.  
In the text of his appeal, however, the Veteran indicated that he 
wished to present testimony in a Videoconference hearing.  Thus, 
upon remand, the RO/AMC should determine whether the Veteran 
wishes to present testimony to the Board and, if so, by what 
means.

Second, the Veteran submitted a statement regarding his claim in 
July 2010.  This statement has not been reviewed by the Agency of 
Original Jurisdiction, and it is not accompanied by a waiver 
allowing the Board to consider it without such prior review.  
Accordingly, when readjudicating the Veteran's claim, the RO/AMC 
should review this evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran to 
determine whether he wishes to present 
testimony in a hearing before the Board, and 
if so, whether he desires a Travel Board or 
Videoconference hearing.  If the Veteran does 
wish to present such testimony, then the 
RO/AMC should schedule the Veteran for the 
appropriate hearing.

2.  The RO/AMC should then readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
his claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance of 
the last SSOC.  The RO/AMC should 
specifically note that it reviewed the 
Veteran's July 2010 statement.  The Veteran 
should be given the opportunity to respond to 
the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


